DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 9 MAR 2022 election (ELC.) of Species I, semiconductor device 1A shown in Figs. 1-4B, claims 1-3 and 5-15, is acknowledged. Claim 4 depends from independent claim 1 and is hereby rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on 16 FEB 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined Species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in JAPAN on 2 AUG 2019. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which paper has been placed of record in the file. Cf. 16942177's 31 AUG 2020 submission.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 AUG 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
Claims 1, 3-7, 11, 12, and all subsequent depending claims therein are objected to because of the following informalities.
Failure to provide an antecedent basis for limitation terms may render a claim indefinite. Cf. MPEP § 2173.05(e). Sufficient antecedent bases do not exist for the following terms:
claim 6, line 4, replace “the extending direction” with “an extending direction”; and
claim 7, lines 3-4, “the extending direction” with “an extending direction”.
Typographical errors exist in the following claim language:
claim 1, line 20, replace “base member” with “side wall” (see line 22);
claim 3, line 6, replace “when the second” with “wherein the second”;
claim 4, line 2, replace “film are” with “film is”;
claim 5, line 6, replace “when the second” with “wherein the second”;
claim 11, lines 3-4, replace “an extending” with “the extending”; and
claim 12, line 4, replace “an extending” with “the extending”.
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon, Huang et al. (US 20170374734), is considered pertinent to applicants’ disclosure. Huang et al. does not teach, inter alia, a recess (103) on a back surface thereof facing the base member (5), and the recess (103) is configured to 
The formal matters should be addressed by applicant prior to passing the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney, can be reached at (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER H SWANSON/     Primary Examiner, Art Unit 2815